Citation Nr: 9925891	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  98-15 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to waiver of recovery of nonservice-connected 
disability pension overpayment in the amount of $23,763.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to August 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an February 1998 determination by the 
Committee on Waivers and Compromises (COWC) at the Los 
Angeles, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


REMAND

Review of the record indicates the veteran has submitted 
correspondence challenging the propriety of the amount of 
overpayment created.  In July 1994 the RO received Department 
of Health and Human Services, Social Security Administration 
(SSA) correspondence indicating payments had been terminated 
for the veteran's dependent child (N.).  The Board notes, 
however, that RO correspondence dated in August 1997 reflects 
SSA payments for N. were included as countable income for the 
period after May 1, 1994.  The veteran also claims that he 
did not receive income in 1994 from the sale of a church.  
Therefore, the Board finds the case must be remanded for 
additional development.

The United States Court of Appeals for Veterans Claims 
(Court) has held that when the validity of a debt is 
challenged, a threshold determination must be made on that 
question prior to a decision on waiver of indebtedness.  See 
Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  A debtor 
may dispute the amount or existence of a debt, which is a 
right that may be exercised separately from a request for 
waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) 
(1998); see also VAOPGCPREC 6-98 (O.G.C. Prec. 6-98).

The Board notes that, in general, waiver determinations which 
do not involve fraud, misrepresentation, or bad faith by a 
claimant shall be waived only when it is shown that recovery 
would be against the principles of equity and good 
conscience.  38 U.S.C.A. § 5302 (West 1991 & Supp. 1999); 
38 C.F.R. § 1.963 (1998).  The Board also notes that waiver 
decisions are based upon the evidence of record, which, in 
essence, places the burden of proof upon claimants.  See 
38 C.F.R. § 1.966 (1998).  The Board finds the veteran should 
be notified of his responsibility to submit evidence in 
support of his claim that he did not receive income 
attributed to him and in support of his claim of undue 
financial hardship.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

Accordingly, the case is remanded to the RO for the 
following:

1.  The veteran and his representative 
should be notified of the veteran's 
responsibility to submit evidence in 
support of his claim.  Best evidence 
includes official documents and documents 
such as proof of lease agreements and 
third party payments of rent and expenses 
for the veteran's primary residence since 
February 1994.  Additionally, proof of 
payment of closing costs and tax 
documents showing others included 
settlement payments as income in 1994 may 
be submitted in support of the veteran's 
claim that funds from the sale of church 
property should not be considered income.

2.  The RO should then adjudicate the 
issue of whether the nonservice-connected 
disability pension overpayment was 
properly created, including any 
adjustments for income exclusions or 
termination of a dependent child's SSA 
benefit payments.  The veteran should be 
allowed the requisite period of time for 
a response.

3.  Thereafter, if an overpayment is 
found to have been properly created, the 
veteran should be allowed an opportunity 
to submit additional evidence pertinent 
to his request for waiver of recovery of 
nonservice-connected disability pension 
overpayment, including a complete 
financial status report, citing all 
current income, expenses, and assets.  

4.  The RO should then review the claims 
file to ensure that the above requested 
development has been completed in full.  
If not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

5.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue on 
appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  A reasonable period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




